Matter of Dalmat (2017 NY Slip Op 04354)





Matter of Dalmat


2017 NY Slip Op 04354


Decided on June 1, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 1, 2017

[*1]In the Matter of DARIN MATTHEW DALMAT, an Attorney. (Attorney Registration No. 4498002)

Calendar Date: May 22, 2017

Before: Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ.


Darin Matthew Dalmat, Seattle, Washington, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Darin Matthew Dalmat was admitted to practice by this Court in 2007 and lists a business address in Seattle, Washington with the Office of Court Administration. By affidavit sworn to February 22, 2017 and filed February 27, 2017, Dalmat now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Dalmat's application by correspondence dated May 12, 2017.
Upon reading the affidavit of Dalmat, and upon reading the correspondence in response by the Chief Attorney for AGC, and having determined that Dalmat is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that Darin Matthew Dalmat's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Darin Matthew Dalmat's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Darin Matthew Dalmat is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Dalmat is hereby forbidden to appear as an attorney [*2]or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Darin Matthew Dalmat shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.